The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodelle in view of Thierry (US 2014/0327171) and Reuvers or Camacho.  In the paper Goodelle teaches that a fluorescence method was adapted to measure moisture-uptake kinetics in films of -9 cm2/s.  The apparent Fickian diffusivity in the films decreased substantially with decreasing film thickness; however, a careful examination revealed that the initial moisture uptake was governed by a thickness-independent diffusivity for a wide range of film thicknesses.  This suggested that the appearance of non-Fickian behavior originated within about a micrometer of the buried interface, possibly as a result of water accumulation beneath the film or slight thickness variations.  Moisture uptake in the thickest films was more rapid than in the slabs, most likely because of residual thermal stresses.  The first paragraph of the introduction on page 2463 teaches that solvent and moisture uptake by polymers is important in biomedical engineering and dentistry, for which polymers are used as adhesives and implanted components.  Moisture uptake may cause expansion, compromising function and biocompatibility.  In engineering adhesives, moisture or solvents can compromise joint strength.  In microelectronic packages, adhesives, and underfills, moisture can facilitate corrosion or cause device failure via swelling stresses.  The third paragraph of the introduction on page 2463 teaches that these complications emphasize the importance of studying real devices or employing test specimens whose properties approximate real applications.  In the context of moisture uptake, this means taking care to ensure that sample chemistries match those in the real applications and that physical constraints, such as the attachment of a polymer film to a surface, are also taken into account.  These restrictions limit the applicability of common methods such as mass evolution and motivate the development of testing methods that can, in principle, be broadly applied.  The last full paragraph of page 2463 teaches that spectroscopic methods for -relaxations in poly(ethyl methacrylate) and poly(isobutyl methacrylate) have been demonstrated.  In these studies, it was noted that maintaining dry samples was of the utmost importance because moisture uptake would affect the free volume and fluorescence.  This motivated some initial work on moisture uptake by the authors.  More recently, another group studied the moisture sensitivity of a number of rotor probes in poly(vinyl acetate) and a polyamide-cured epoxy, reaffirming their sensitivity to moisture.  Fluorescence was substantial when the polymer matrix was below Tg, but plasticization occurring with solvent uptake enabled rotor motions and caused a loss of fluorescence.  The first full paragraph on page 2464 teaches that the work in Goodelle demonstrates the use of the rotor probe dicyanovinyl julolidine (DCVJ) for measuring moisture in poly(methyl methacrylate) (PMMA).  PMMA was chosen as a model because of its relevance .  

In the paper Reuvers studied quantitative water uptake in thin nylon-6 films with NMR imaging.  The introduction teaches that polyamides, also known as nylons, are widely used as engineering plastic and textile fiber mainly due to their excellent properties.  In particular, the mechanical properties are attractive for many applications and remain unaffected in a wide range of temperatures.  Nylon is also easy to process, for example by extrusion molding, which is reflected in the large variety of geometries encountered in everyday life.  The chemical structure of nylons consists of amide groups separated by a number of methylene units.  Therefore, a variety of polyamides exist: nylon-6 (PA6), nylon-12, nylon 4.6 and nylon 6.6. The number of successive carbon atoms in the polymer backbone between the amide groups is given by the index and influences material properties such a stiffness, melting point or water absorption.  The latter feature is especially caused by the hydrophilic character of the amide functionality.  Nylons absorb amounts of water far larger than other synthetic polymers.  In previous NMR imaging studies no attention was paid to the exact amount of water during the uptake process.  By converting signal profiles into moisture content distributions on the basis of a gravimetric calibration procedure, a quantitative relationship between the diffusivity and the water content was obtained.  The preparation of the materials studied is given in the paragraph bridging the columns of page 1938.  It included compression molding of dried pellets at a temperature of 280 °C for 10 minutes between two steel plates, separated by a spacer of 200 μm.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Goodelle process on other polymers such as the polyamides/nylons of Thierry, Reuvers and Camacho because as taught by each of those references water content is an important aspect to measure because it affects properties of the material during processing to form items, properties of the formed items and properties of products made through recycling of waste products as taught by Thierry, Reuvers and Camacho and one of ordinary skill in the art would have recognized that with proper calibration, the technique should be broadly applicable and has advantages compared to other known methods being used.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to transfer the calibration values to users of granules/pellets because of the ability to determine whether the pellets/granules were sufficiently dry to process through injection molding as taught by Thierry or had sufficient water to produce desired properties in the polymers after molding into a particular shape as taught by Goodelle, Reuvers or Camacho.  Finally it would have been obvious to one of ordinary skill in the art at the time the application was filed to treat the polymer to either add or remove water from it when the analysis showed that the water content was not in the desired range because as shown by Thierry, Reuvers and Camacho different water contents are required to provide product with desired properties after different processing steps.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,309,901. Although the claims at issue are not identical, they are not patentably distinct from each other because some claims such as claims 1 and 5-6 are of a scope the is broader than corresponding patented claims 1, 7 and 10 respectively.  Other claims such as claim 2 are of a scope that is substantially that of patented claim 1.  Thus there is substantial overlap between the two claim sets such that it would be difficult to practice either claim set without also practicing the other claim set.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to water/moisture content in polymers.  Of note, the Bozzelli reference clearly teaches to analyze for moisture content prior to processing because it will change the properties of the processed article through chopping polymer chains.  The BASF reference looked at the effects of moisture conditioning on the mechanical properties of injection molded nylon 6.  The Morris paper and Thesis are similar to the applied Goodelle paper and could have replaced Goodelle in the above rejection of the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797